Title: 27th.
From: Adams, John Quincy
To: 


       Mr. Read came here in the afternoon, to spend a day. Though he cannot entirely lay aside the Tutor, but retains a little of the collegiate stiffness, yet he endeavours to be affable, and is very sociable. These people when distant from their seat of Empire, and divested of that Power, which gives them such an advantageous idea, of their own superiority, are much more agreeable, than, they are, when their dignity puts them at such an awful distance from their pupils. Mr. Read conversed much upon several subjects and with a great deal of complaisance; but with most ease, and pleasure upon subjects which form part of the studies at the university.
      